Citation Nr: 1748114	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable disability rating for service-connected stress fractures of the right and left fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974. He served in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) and December 2014 Board remand. 

In July 2012, the Veteran testified before a Decision Review Officer at the RO. In May 2013, he testified before the undersigned Veterans Law Judge. Transcripts of both hearings are of record.

At the May 2013 hearing, the Veteran's representative raised an informal claim for a back condition secondary to the residuals of the bilateral fibular fractures. The Board notes that the Veteran has been service connected for chronic lumbar strain with mild degenerative changes since November 19, 1975, and therefore a referral to the RO for evidentiary development is not warranted. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains the May 2013 Board hearing transcript, a July 2012 Statement of the Case, additional VA treatment records, and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

For the entire period on appeal, there are no residuals of service-connected left and right fibula stress fractures.



CONCLUSION OF LAW

The criteria for a compensable rating for service-connected left and right fibula stress fractures have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a April 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified private medical records are associated with the claims file.  The Veteran has been provided VA examinations and opinions in November 2011, September 2013, and June 2016. An addendum opinion to the November 2011 VA examination was also obtained in February 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions in this case are adequate as they included thorough examinations, including diagnostic testing, were predicated on a review of relevant evidence, contain a history from the Veteran, and provide well-reasoned supporting explanations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

A Veterans Law Judge (VLJ) must explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Bryant, 23 Vet. App. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim). Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Bryant, 23 Vet. App. at 496-97.  The rule of prejudicial error applies in assessing any deficiency with respect to the duties under section 38 C.F.R. § 3.103(c). Bryant, 23 Vet. App. at 498. Although the VLJ did not explicitly explain the relevant and material evidence needed to substantiate a compensable rating for right and left fibula stress fractures, the clarity and completeness of the hearing record was intact, the issue was further developed by VA on remand, and there was no indication that the Veteran had any additional information to submit. See Bryant, 23 Vet. App. at 498-99.  Thus, any evidentiary deficiencies were cured and the purpose of 38 C.F.R. § 3.103(c)(2) was fulfilled.

Finally, in December 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. The Board is obligated by law to ensure that the RO complies with its directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271. The Board directed that Social Security Administration (SSA) records be obtained and that an addendum opinion be obtained.  Here, the relevant SSA documents were associated with the claims file in February 2015. In a January 2015 letter, the RO requested that the Veteran provide it with the names and addresses of any and all private health care providers who have provided treatment for his lower extremities, as well as authorization to obtain relevant private records.  Additional treatment records were associated with the claims file subsequent to the January 2015 letter. Then, in February 2015 an addendum opinion was obtained regarding residuals of right and left fibula stress fractures. Another VA examination was also provided in June 2016 to address the Veteran's Knee/Lower Leg. Accordingly, the Board finds that there has been compliance with its remand directives.
For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and/or fibula. Malunion of either bone, along with slight knee or ankle disability warrants a 10 percent rating. Malunion along with moderate knee or ankle disability warrants a 20 percent rating. Malunion accompanied by marketed knee or ankle disability warrants a 30 percent rating. If there is nonunion of the tibia and/or fibula, along with loose motion, requiring a brace, warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016). 

Analysis

Currently, the Veteran is in receipt of a noncompensable rating under Diagnostic Code 5299-5262 for right and left fibula stress fractures. Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for residuals of right and left fibula stress fractures.

VA treatment records from August 2010 noted that an X-ray of the tibia and fibula showed no focal bone density findings specific for osteomyelitis. An MRI of the lower right extremity was conducted and the results showed no definitive evidence for acute or chronic osteomyelitis.  VA treatment records from April 2011 show that the Veteran had complained of pain in his right leg and reported that it had persisted for some time, and believed the symptoms may be worsening.  In May 2011 VA records, the Veteran reported right lower extremity pain related to remote fractures, but X-rays within the past two years showed normal results and no new trauma. The Veteran denied any history of musculoskeletal problems. The Veteran again complained of pain in both his legs below his knees in September 2011 VA treatment records. The record noted that the Veteran's pain worsens as the day progresses, particularly with walking or standing for 10-15 minutes. The examiner believed that the chronic lower extremity pain was probably secondary to diabetic neuropathy.  VA treatment records from October 2011 showed that the Veteran complained of neuropathy in both lower extremities.

At a November 2011 VA examination, the Veteran reported that he suffered bilateral leg stress fractures while in the Marine Corps, and that over the years, the pain in his legs has progressed. The Veteran stated that he had pain along the front of his leg from below the knee to his foot, that he has pain with walking any distance, and has bilateral anterior knee pain when he gets up after prolonged sitting. The Veteran also reported that he occasionally used a walker and cane for his back and legs. The examiner, after performing an examination including taking X-rays of the tibia and fibula, reviewing the claims file, and taking into consideration the Veteran's statements, concluded that there was no evidence of acute fracture, dislocation or bony destructive change. The examiner further concluded that the Veteran's bilateral leg pain was less likely as not due to his history of compression fracture given its diffuse distribution (over both fibula and tibia), and that it is at least as likely as not due to his diabetic neuropathy. 

In December 2011 VA records, the Veteran complained of pain in both of his legs. In March 2012 VA records, the Veteran stated that he has had increased difficulty walking due to pain. He made similar statements through July 2012.

During a September 2013 VA examination, the Veteran reported that he gets pain over medial front legs when he stretches. The Veteran demonstrated stretching by standing upright. The examiner, after performing an examination, reviewing the claims file, and taking into consideration the Veteran's statements, concluded that while X-ray evidence showed that the Veteran had osteoarthritis in both of his knees, the Veteran's knee osteoarthritis is less as likely as not related to his bilateral stress fractures. The examiner opined that osteoarthritis is at least as likely as not related to advancement in age.

In December 2014, the Board remanded the claim for the RO to obtain an addendum to the November 2011 VA examination or to provide the Veteran with a new VA examination to clarify whether the Veteran has any residual functional impairment resulting from the stress fractures that were incurred during service. The remand directive instructed the examiner to identify and fully describe the functional impairment, and to address whether any symptoms or impairment of the lower extremities due to stress fractures can be separated out from symptoms or impairment of the lower extremities due to diabetic peripheral neuropathy.

A February 2015 addendum opinion was issued by the November 2011 VA examiner. The examiner noted a review of the Veteran's claims files and conflicting medical evidence, and determined that the Veteran does not appear to have any residual functional impairment resulting from the stress fractures that were incurred during service. The examiner reasoned that examination findings were more consistent with diabetic neuropathy than stress fractures, noting that the pain was diffused, rather than localized, and that the Veteran's diabetes was poorly controlled. The examiner also supported the opinion by noting that X-rays from 2008 and 2011 were negative for any residuals of stress fracture. Thus, the examiner concluded that because the Veteran did not have any residuals from the stress fracture, separating symptoms of stress fracture from diabetic neuropathy was unnecessary.

During a June 2016 VA examination, the Veteran reported that he felt pain in the front of his tibias that can occur anytime and that he takes tramadol for generalized pain that can occur in multiple areas of his body. The Veteran further reported that he experiences flare-ups of the knee and/or lower leg, and described the sensation as a dull, aching feeling, which sometimes gets kind of numb. The examiner, after performing an examination, reviewing the claims file, and taking into consideration the Veteran's statements, concluded that there were no objective residuals to the stress fractures of both legs. The examiner supported that conclusion by citing X-rays taken on the same day of the examination which showed normal right and left fibula. The examiner opined that the Veteran's bilateral lower extremity pain was likely a result of his bilateral lower extremity peripheral neuropathy and also moderate to severe bilateral lower extremity edema. The examiner further opined that the Veteran's bilateral lower extremity edema was likely from a combination of congestive heart failure and chronic kidney disease. The examiner further reasoned that there were no residuals to the remote history of bilateral fibula stress fractures since X-rays from 2008, 2009, 2011, and 2016 show no evidence of fracture and no reported fracture on a magnetic resonance imaging (MRI) of the right lower extremity done in August 2010.

The Board finds that a compensable rating for residuals of left and right fibula stress fractures is not warranted. The evidence does not support a finding that there are residuals of bilateral stress fractures. X-ray and MRI evidence from 2008, 2009, 2011, and 2016 showed no evidence of fracture in the Veteran's lower extremities, and indicated that the right and left fibula were normal. The VA examiners from the 2011 and 2016 VA examinations, as well as the addendum opinion in February 2015, all opined that based upon a review of the relevant evidence, including various diagnostic testing, clinical evaluation, and the Veteran's statements, there were no residuals of right and left fibula stress fractures, and provided supporting explanations for the conclusion. Thus, the Board accords the VA examinations and addendum opinion significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, the most probative evidence of record demonstrates there are no current residuals of this service-connected disability.

Although the Veteran is competent to report symptoms of pain and the impact it has had on his daily life, he is not competent to provide a medical opinion attributing his current pain to residuals of right and left fibula stress fractures as opposed to other medical conditions such as arthritis and neuropathy, which requires diagnostic testing and specialized medical knowledge. See Barr v. Nicolson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable disability rating for residuals of left and right fibula stress fractures is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


